— Appeal from a judgment of the Oswego County Court (Walter W. Hafner, Jr., J.), rendered April 17, 2007. The judgment revoked defendant’s sentence of probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment revoking the sentence of probation imposed upon his conviction of attempted assault in the second degree (Penal Law §§ 110.00, 120.05) and sentencing him to a term of imprisonment. We reject defendant’s contention that the People failed to establish by a preponderance of the evidence that defendant violated the conditions of his probation (see CPL 410.70 [1]; People v Maldonado, 44 AD3d 793 [2007], lv denied 9 NY3d 1035 [2008]), and “the decision to revoke his probation will not be disturbed, [absent a] ‘clear abuse of discretion’ ” (People v Barber, 280 AD2d 691, 694 [2001], lv denied 96 NY2d 825 [2001]). We reject the further contention of defendant that he was denied effective assistance of counsel inasmuch as “the evidence, the law, and the circumstances of [this] case, viewed in totality and as of the time of the representation, reveal that [defense counsel] provided meaningful representation” (People v Baldi, 54 NY2d 137, 147 [1981]). Finally, the sentence is not unduly harsh or severe. Present — Scudder, PJ., Martoche, Centra, Lunn and Gorski, JJ.